 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDChauffeurs,Teamsters and Helpers Local 525, affiliat-ed with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca (American Colloid Company)and John Daley,James F. Owens,William E. Barnes,andLesterJohnson.Case 14-CB-2467 (1-4)AdministrativeLaw Judge's recommended Orderand reletter the existing subparagraph 1(c) as 1(d):"(c)Refusing to represent members or otherwisediscriminating against them because they have filedcharges with the National Labor Relations Board."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.March20, 1973DECISION AND ORDERBy MEMBERSFANNING, JENKINS, ANDPENELLOOn September 21, 1972, Administrative Law JudgeThomas S. Wilson issued the attached Decision inthisproceeding.Thereafter,Respondent and theGeneral Counsel filed exceptions, and Respondentfiled a brief in support of its exceptions.Pursuant to Section 3(b) of the National LaborRelationsAct, as amended, the National LaborRelations Board has delegated its authority in thisproceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and thebrief and has decided to affirm the rulings, findings,'and conclusions2 of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Chauffeurs, Teamsters, and Helpers, Local UnionNo. 525, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, their officers, agents, andrepresentatives, shall take the action set forth in theAdministrative Law Judge's recommended Order, asherein modified:1.Add the following as subparagraph 1(c) of the'The Respondenthas excepted to certaincredibilityfindings made bytheAdministrativeLaw Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.StandardDryWallProducts, Inc.,91NLRB 544, enfd.188 F.2d 362(C.A. 3). Wehave carefullyexamined the record and find no basis for reversing his findings.2In reaching our conclusion herein, we do not adopt the AdministrativeLaw Judge'sgratuitous statement in fn. 2 of his Decision that BusinessAgentMcDuffy'sstatements suggest "a sort of'sweetheart'collective-APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT cause or attempt to causeAmericanColloidCompany to discriminateagainst John Daley, James F. Owens, William E.Barnes, Lester Johnson, Everett Pierce, CharlesBarbe,andGeraldBroussard or any otheremployee in violation of Section 8(a)(3) of theAct.WE WILL NOT refuse to represent members orotherwise discriminate against them because theyhave filed charges with the National LaborRelations Board.WE WILL notify the aforenamed individualsand American Colloid Company, in writing, thatwe withdraw our objection to the employment ofthe aforementioned individuals and request theirreinstatementwith restoration of full seniorityand other rights and privileges of each as theyexisted on May 4, 1972, the date of the discrimi-nation against them.WE WILLmakeJohn Daley,JamesF. Owens,WilliamE.Barnes,Lester Johnson,EverettPierce, Charles Barbe, and Gerald Broussard, andeach of them, whole for any loss of pay sufferedbecause of the discrimination against him withinterest thereon at 6 percent per annum.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise of therights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected byan agreement requiring membership in a labororganization as a condition of employment.bargaining agreement," or for thatmatter the other similar characterizationsthat appearin the Decision.13The AdministrativeLaw Judgefound, and we agree, thatRespondentviolated Sec. 8(bxlXA) of the Act in threateningto and withdrawing aidand supportfrom employee-memberswho hadfiled charges with the Board.We agree, however,with the General Counsel's exception to the Adminis-trativeLawJudge'sDecision requesting that a specific and adequateremedy fortheRespondent'sviolationof Sec.8(b)(1)(A) be added.Accordingly,we have includedthe abovemodifications in our Order.202 NLRB No. 89 TEAMSTERS,LOCAL 525573CHAUFFEURS, TEAMSTERSAND HELPERS LOCAL525, AFFILIATED WITHINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 210 North 12th Boulevard, Room448,St.Louis,Missouri63101,Telephone314-622-4167.DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Uponcharges duly filed on May 4, 1972, by John Daley, JamesF.Owens,WilliamE.Barnes,and Lester Johnson,individually, herein referred to by name or as the ChargingParties, theGeneralCounsel of the National LaborRelationsBoard, herein referred to as the GeneralCounsel' and the Board, respectively, by the RegionalDirector for Region 14 (St. Louis, Missouri), issued itscomplaintdated June 23, 1972, against Chauffeurs,Teamsters and Helpers Local 525, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein referred to as theRespondent or Local 525.The complaint herein alleged that Respondent hadengaged in and was engaging in unfair labor practicesaffectingcommercewithin themeaning of Section8(b)(1)(A) and (2) and Section 2(6) and (7) of the LaborManagement Relations Act, 1947, as amended, hereinreferred to as the Act.Respondent duly filed an answer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices.Pursuant to notice, a hearing thereon was held in St.Louis,Missouri, on July 20, 1972, before me. All partiesappeared at the hearing, were represented by counsel, andwere afforded full opportunity to be heard, to produce andcross-examine witnesses, and to introduce evidence materi-aland pertinent to theissues.At the conclusion of thehearing, oral argument was waived. A brief was receivedfrom General Counsel on August 17, 1972. No brief wasreceived from Respondent.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.BUSINESSOF AMERICAN COLLOID COMPANYAmerican Colloid Company is, and had been at all timesmaterial herein, a corporation duly organized under, andexisting by virtue of, the laws of the State of Delaware. Atall timesmaterial herein, American Colloid Company hasmaintained its principal office and place of business at5100 Suffield Court in the City of Skokie, State of Illinois,and maintains other facilities in the State of Illinois.American Colloid Company is, and hasbeen at all timesmaterial herein, engaged in the processing and distributionof foundry sand and related products. The AmericanColloid Company facility located at Granite City,Illinois,is the only facility involved in this proceeding. During theyear ending December 31, 1971, which period is represent-ative of its operations during all times material herein,American Colloid Company, in the course and conduct ofitsbusiness operations, processed and distributed at itsGranite City,Illinois,facility, products valued in excess of$50,000, of which products valued in excess of $50,000were shipped from said facility directly to points locatedoutside the State of Illinois.Accordingly, I find that American Colloid Company isnow and has been at all times material herein an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE RESPONDENTChauffeurs, Teamsters and Helpers Local 525, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization admitting to membership employees of theAmerican Colloid Company.III.THE UNFAIR LABOR PRACTICESA.The FactsAt all times during the years 1970 and 1971, Local 525andAmerican Colloid Company were parties to acollective-bargaining agreement which by its terms was toexpire on March 1, 1972, covering an appropriate unitconsisting of the Charging Parties here. This contractadmittedly contained a legal union-security clause but nocheckoff clause.MarshallMcDuffy, Local 525 union business agentcharged with the duty of servicing the aforementionedcontract, described the origin of the contract as follows:THE WITNESS: We originally organized this Compa-ny and it had three employees. It was a plant set up forthree employees. They processed sand. They ship it infrom Arabia and different places, and were a little bitleery of the area as far as labor was concerned. WeIThis term specifically includes the attorney appeanng for the GeneralCounsel at the hearing 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere interested in any management,any companycoming into our area to work that we could get. Weassured these people that we were fair and that we feltthat they could find good working employees,and thatwe would do everything,and tell our members to do ahonest day'swork for a honest day's pay.This was ourfirstcontract,and we bent over backwards withthis-the rate isa verylow rate.I think the employees,Idon'tknow howtheycould raise their families onwhat theyaremaking.We attempted to work withthese peopleevery waythat we could,and we put offand put off and put off,didn't want to knock thesepeople off the job,because they were all good people,and during the course of this sand,there seemed to be alittledifferent change in the plants that theysupply,and theycan only supplyx amount, because that plantin the areacould onlyuse so much, they had no place,and that'sone of the reasons that the market is low.They try to workinto another commodity processingdeal so thattheycould get more employees,and theemployees working there,Lester(Johnson),and at thattimeDave Greenhouse and some others,very goodemployees,done them a good job, and we weresuccessful in getting more people on. So, in all, not onlythe Union,but the employees who worked there doneeverything that theypossibly could to make it a goodplace to work and alsotry toget as much money as wepossiblycould get,and that'sthe reason that wehesitated all this time,because everybodywas suspend-ed, and I'm sure that there is no one who would like tosee a plant with no employees overnight, even thoughtheyare capable of sending it in from other plants, butthis doesn'tdo our people hereany good. That's myreason,or our reason. We discussed it many times, andI think that the employees have to agree that when theirbacks are to the wall that we helped themanyway thatwe possibly could as far as giving them a little moretime and so on on the money.Originally the peoplepaid up,and then after they go 2 years, and they makeefforts in between this,and everytime that we eventalked tothe Companydown at the shop we took thesteward or one of the employees,their grievances wereprocessed throught the steward, and to his satisfaction,and the employees'satisfaction,so in an all-aroundthing we were just merelytrying tokeep these peopleon, and maybe we were wrong in doing it.Maybe theproperway to doitisto send that bump letterimmediately instead of discussing it and giving themany leniency.2It is undisputed,and indeed admitted, that during 1970and 1971 all of the employees in the appropriate unitbecame delinquent in the payment of union dues. Onereason for this, according to the testimony of theemployees,was that the Union was providing little,if any,2This description volunteered by McDuffy would seem to suggest a sortof "sweetheart" collective-bargaining agreement.SMcDuffy acknowledged receiving the message from Daley. McDuffyattempted to explain his failure on this occasion on the grounds: (1) that heknew Daley could not collect the dues because he was not "bonded" and (2)Daley had left no telephone number so that McDuffy could not return hiscall.However, McDuffy was able to reach Daley by phone, according to hisservice to the employees. McDuffy became difficult for themen to reach by telephone.UntilApril 1971, Respondent did little, if anything,about the admitted dues delinquencies. Sometime in April1971, the Union did sent its steward, John Daley, andapparently the Company, a list of delinquent memberstogetherwith the amount of the delinquency of each.About this same time, McDuffy suggested to StewardDaley that if on payday Daley would collect $16 from eachmember he, McDuffy, would come to the plant and pickup the dues payments so that the delinquencies could bepaid. Pursuant to this suggestion, Daley did collect $16 (2months' dues) from each of the members in the appropriateunit.Daley then telephoned union headquarters and askedforMcDuffy.McDuffy was not there so Daley left amessage that he had collected the dues and that McDuffyshould come pick the money up. When McDuffy failed toappear,Daley repeated the call. McDuffy was not there.The telephone operator informed Daley that McDuffy hadbeen given his message of a few days before. Thereafter,when McDuffy still failed to appear or return the call,Daley returned the payments to the employees some 4 or 5days later.McDuffy never did appear. Thus ended the1971 attempt to pay the delinquent dues.3However about July4 1971 employee-member William E.Barnes received a visit at home from Plant SuperintendentMcMasters, who showed Barnes a list of the delinquentmembers which showed Barnes' own delinquency toamount to $68. McMasters then told Barnes, "If you wantto keep your job, go out and get [the delinquency] paid.Just keep quiet and don't say nothing to nobody else.When they [the Union] kick them out, then I can hire whoIwant to." 5Thereafter, recognizing his own self-interest, Barnes didpromptly pay up his $68 delinquency to the Union andevenmailed in dues payments for a couple of months.However, when nothing happened and the men in the unitcontinued to get no service from the Union, Barnesreverted to form and became delinquent in dues again.On January 10, 1972, according to McDuffy's testimonyand notes, McDuffy telephoned Steward Daley and set upa meeting with all the unit employees for February 28 todiscusswith them the changes and improvements theywould want in the renewal contract for the agreement thenscheduled to expire the next day, March 1, 1972.That meeting was held as scheduled on February 28betweenMcDuffy and the unit employees at unionheadquarters in Alton, Illinois.McDuffy met with the Company on March 1, when itwas apparently agreed that whatever changes were agreedupon in the new contract would be retroactive to March 1,1972.6The next day, March 2, at another meeting at unionheadquarters in Alton, McDuffy reported to the employeeson the progress of the negotiations and especially that itown testimony, on a subsequent occasion.4Barnes testified that he thought this occurred in July, but it might wellbe part of the April episode.5This also smacks of collaboration.8The record fails to disclose if McDuffy had a union committee withhim at the negotiations. TEAMSTERS,LOCAL 525575had been agreed that the new contract would be retroactivetoMarch 1. At this meeting, as at the meeting of February28,McDuffy reminded the members that they were alldelinquent in their dues, that they should pay up thisdelinquency "right away" and that, after the contract wassigned, he would make "arrangements" by which thesedelinquencies could be paid.On March 14, McDuffy next met with the unitemployees at the plant. There still was no contract. ButMcDuffy again reiterated that the men were delinquent indues, that they should pay up "immediately" and that,after the contract was signed, he would make "arrange-ments" for such payment.By March 22, when next McDuffy met with the men,they were becoming restive over the lack of a contract.About this time, McDuffy suggested that he would get adues-deduction clause in the contract as that would make iteasier for the men to pay their dues because when they didnot get the money, they would not miss it so much. Aboutthis same time, the men suggested that, when the contractwas signed, they would have some "retroactive backpay"coming which they could use to pay the delinquencies.Once again McDuffy reiterated the necessity for the mento pay their dues right away but once again stated that hewould make "arrangements" for that when the contractwas signed.Finally, on March 23, at another meeting at the plantwithMcDuffy, the men voted to strike because of theirdissatisfaction over the lack of progress in the negotiations.McDuffy remarked that apparently the men preferred towalk than to work. The men inquired if they would receivestrike benefits.McDuffy did not know but would find out.Again McDuffy reminded them of the necessity of payingup their dues and that arrangements would be madetherefor. It was suggested by the men that their delinquen-cies could be paid out of their strike benefits.On Monday, March 26, the men all went out on strikewith picket signs supplied them by McDuffy. At or aboutthis time,McDuffy informed them that they would not beeligible for strike benefits because they were suspended forbeing delinquent in dues. McDuffy again reiterated thenecessity for payment.On April 9, still no contract in prospect, the men voted toreturn to work. One man was recalled the next day andfour on April 11. Steward Daley was recalled on April 21.At the April 9 meeting, McDuffy again reminded themen that they were behind in the dues "and just as soon asthey got this new contract straightened out where we weregoing back to work, he [McDuffy] would make arrange-ments with us to get caught up on dues." Steward DaleytoldMcDuffy that, "if he [McDuffy] would fill out a formgiving somebody a specific time to catch up on their duesand bring it down and have each and every man sign it,and if they didn't do it they would be terminated and therewouldn't be no question asked about it." McDuffyanswered that he would take care of that just as soon as hecould get this new contract straightened out. However, theevidence shows that McDuffy did nothing further in regardto this suggestion.On April 21, the Company and McDuffy finally signed arenewal agreement. The contract is not in evidence so wecannot judge McDuffy's ability as an negotiator, but it wasstipulated that this renewal agreement contained both thesame legal union-security clause and a regular dues-checkoff clause.Very soon thereafter, a rumor reached the men that theCompany was not going to pay them their retroactivebackpay due. One of the men telephoned McDuffy andinformed him of this rumor. McDuffy states that he wouldfind out and report back to the men. The men heardnothing from McDuffy.7NeitherMcDuffy nor the Union ever supplied thenecessary dues-deduction authorization forms for use bythe unit personnel. Nor after April 1971 was any employeein the unit ever notified by McDuffy or the Union of theamounts of employees' dues delinquencies. Nor was anynotification of the date by which such deficiencies had tobe paid ever made by McDuffy or Local 525. 'On May 4, 1972, the Company handed each of the unitemployees the following letter dated the previous day:Mr. [Name] GraniteCity,IllinoisDear Mr. [Name]Attachedyou will find a copy of a letter from Local#525 of the Teamsters,Chauffeurs & Helpers Unionof the I.B.T.W. exercising their right under the terms oftheworking agreement between the Union andAmerican Colloid CompanyWe have no choice but to comply with this request andregret to informyou that youremployment is,herebyterminated with the Company effectiveMay 4, 1972.Your final check is attached.Very truly yours,s/M.D. BrooksM.D. BrooksDirector of PersonnelAttached to the above letter,in addition to the finalpaycheck,was a copy of a letter on the letterhead of Local525 -datedMay 4,1972, addressed to AmericanColloidCompany reading as follows:American Colloid CompanyDear Sir:Under theterms and provisions of the union securityclause of the collective bargaining agreement presentlyineffectbetween your company and this labororganization,it is required that all employees fallingwithin the scope of the collective bargaining unitmaintain their union membership in good standing tothe extent of the payment of the periodic dues of ourunion.Iregret to informyou that [Name] has becomedelinquent in the payment of our periodic dues and hasrHowever McDuffy testified that he checked the rumor and let the menknow-although he could not recall how, when, or to whom. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDfor that reason failed to maintain his union member-ship in good standing.Underthose circumstances,and in accordance withthe terms of the contract,we ask that you dischargeMr. [Name]forthwith.effective way of limitingpotentialliabilityin cases such asthis where thereis conflictingevidence.This Local Unionhasmaintained and still maintains that is(it)hascommitted no unfair labor practices against any ofthese employees. [Emphasis supplied.]Very truly yoursTeamster,LocalNo. 525WilliamDotySECRETARY-TREASURER ANDBUSINESS REPRESENTATIVEOn May 4, after the terminations,the Charging Partiesfiled charges with the St.Louis Regional Office of theBoard.Steward Daley telephoned McDuffy and told him of thefact thattheyhad been terminated.McDuffy stated that hewould try to see what could be done, but that he did nothave any knowledge that the men had been terminated.A few days thereafter,Daley telephoned McDuffy andaskedMcDuffy if he had found out anything. McDuffyanswered that he had received a letter from the NationalLaborRelations Board stating that the men had filedcharges against him and that he "wasn'tgoing to do adamn thing" for the men and,as far as he was concerned,"we could all get screwed"and hung up the telephone afteradding that if the men had not filed charges he "would getour jobs back forus, but since we did he wasn'tgoing to."Employee Barnes also succeeded in getting in touch withMcDuffy on the phone a day or two after the charges hadbeen filed. In the conversation,McDuffy said, "I wasn'taware you guys was getting fired like that. . .well, I heardyou guys went to the Labor Relations Board on me ... .Well, if you hadn't have went over there onto me like thatImight have could have helped you and got your jobsback . . . . I don't know whether I could or not, but Iprobably could have, but-other than that-since youwent over there, I wash my hands with it."Thus were John Daley, James F. Owens, William E.Barnes, Lester Johnson,Everett Pierce,Charles Barbe, andGerald Broussard discharged.None have since beenreinstated.However,under date of June 26,1972,over thesignatures of William Doty and Marshall McDuffy, Local525 sent the Colloid Company the following letter:Gentlemen:This is to notify you that this Local Union has noobjection to reinstatement of John Daley,James F.Owens,William E. Barnes, Lester Johnson,EverettPierce,Charles Barbe,RichardMilton and GeraldBroussard,and we request their reinstatement to theirformer or substantially equivalent positions,withoutprejudice to their seniority or other rights and privi-leges.A copy of this letter is being mailed this date toeach of those eight(8) named employees.Nothing in this letter shall constitute an admission,expressed or implied that this Local Union has engagedin any unfair labor practices as alleged in charges filedinCases No. 13-CB-2467(1-4), and this notice andrequest is being given only because there is no otherB.ConclusionsThe facts proved hereare such as to cause the staunchestadvocateof organizedlabor tocringe.The complaintherein allegesthatRespondentLocal 525failed and refused tofulfill its fiduciary "duty to dealfairly"with the employees,itsmembers. If the quotedphase were not used in the sense of words of art, thisstatement would constitute the understatementof the year.In common parlance it would be more accurateto say thatLocal 525 "doublecrossed"the employees it waspurport-ing to represent.Admittedly, the ChargingParties and the other unitemployeesaffected were delinquent in the payment of theirdues-and hadbeen all during theyears 1970, 1971, andthat part of 1972 materialhere,with the possible exceptionof employeeBarnesfor a shortperiod of time.On those fewoccasions during the aforementioned yearswhen McDuffy,who wascharged withthe servicing of theColloid contract, was in touch with the Colloidemployeeshe was supposedlyrepresenting,he reminded them thattheywere delinquent in their dues payment and requestedthem to pay up.In fact inApril 1971, for thefirst and only time duringthiswhole period, Local 525 notifiedeach employee of theamountof his delinquency. The employees prepared to payup their delinquencies.In fact it was agreed that StewardDaley would collect2 months' dues from eachemployeeand that thereafterBusinessAgent McDuffy would thencollectthose duespaymentsfromDaley untilthe men werecurrent.Daley did hispart and collected $16 from eachman and notifiedMcDuffyto come getthemoney.McDuffy failed to perform his part ofthe bargain as henever appeared as promised to collect the money fromDaley.McDuffy purportedto explain this failure on hisparton the ground thatDaleywas not "bonded" and,besides,Daley had not lefthis telephonenumber. Theemployees had performed-Local 525 had not.About a year later on April 9, 1972, Daleyagreed that, ifLocal 525 would notifyeach employee of hisdelinquencyalongwith a date by which that delinquency had to bepaid,then each man would sign the statement and if,thereafter, the employeefailed topay withinthe time limit,nobodywould complain if he were discharged.No suchnotification was everprovided by Local 525. Again Local525 and McDuffyfailed.Howeverat that time,March andApril 1972, Local 525and McDuffyhad need that the Charging Parties and theother employeesinvolved remain employeesof Colloid inorder that Local 525 remainthe collective-bargaining agentfor those employeesso asto enjoythe right to negotiate therenewal agreementfor the contract which by itsterms wasto expireon March 1, 1972. Soat this time,whileMcDuffywas still urgingthe employees to payup their dues "rightaway,"he was also telling them he would make "arrange-ments"for such paymentto be made as soon as the TEAMSTERS, LOCAL 525contract was signed. Allegedly to make such paymentseasier for the employees, McDuffy successfully negotiateda dues-checkoff clause in the renewal agreement.But, once that renewal agreement with Colloid had beensigned, Local 525 had its contract and, more importantly,no further need for the then employees. Once againMcDuffy failed to perform as promised. Not only did hefail to "make arrangements" for the payment of dues afterthe signing of the contract, but he even failed to providecheckoff authorization forms for employees to sign inorder to take advantage of the easier method of paymentthrough the checkoff clause.8McDuffy's explanation for this strange behavior on thepart of Local 525 was that when, according to McDuffy, he"immediately" phoned Steward Daley after reachingagreement on the checkoff clause with Colloid, Daleyrefused the checkoff authorization forms because theemployees had decided to pay off their delinquencies ontheir own first and thereafter sign up for the checkoff. ThatwasMcDuffy's story. In the first place this so-calledexplanationdoesnotmake sense because, even asMcDuffy himself had previously explained to the employ-ees, the checkoff made it easier for the men to pay up thedelinquency because onemissesmoney one never sees lessthan after having seen it. And secondly, and even moreimportant, Daley credibly denied ever having such a phoneconversation with McDuffy-who on a previous occasionhad claimed not even to have Daley's phone numberavailable.9McDuffy's own description of the original contract withColloid as providing such a "very low rate" of pay that hedid not know how the employees "could raise their familieson what they were making"raisesan interesting, butperipheral, question as to just who Local 525 had actuallybeen representing throughout this whole collaboration.The Charging Parties' last payday was April 28, 1972.Rumors reached the employees that Colloid was not goingto pay their accumulated backpay which, for anyincreasein pay negotiated, was supposed to be retroactive to March1.McDuffy was advised as to this rumor. He promised tocheck and let the men know. He never did. McDuffy knewthat themen had been counting on this retroactivebackpay to help pay their deficiencies.As found above, on May 4, the Charging Parties receivedtheir termination notices dated May 3 from Colloid withthe union request therefor dated May 2 attached.According to McDuffy's original testimony, the girls inthe unior}, office "automatically" sent out these "bumpletters" whenever a member became delinquent in his duespayments. In the light of the experience of these employeesdelinquent all through the years 1970, 1971, and 1972without a single bump letter, it is obvious that thistestimony was untrue. So, according to McDuffy, theseIt is informative to note that the evidence here shows that McDuffy didsucceed in providing these deduction authorization forms for thoseemployees who replaced the Charging Parties after their terminations.9At the hearing, McDuffy was a very well-dressed unionbusiness agentbut not a very candid or honest witness.Daley, on the other hand, was anapparently honestwitnesswhose testimony I believe. Also,Daley'stestimony was in largepart corroboratedin numerous instances whereasMcDuffy's was not, especially as much of his testimony consisted ofattempted alibis for his own acknowledged failures to perform.10Philadelphia Sheraton Corporation,136 NLRB 888, 896;Rocket Guided577bump letters became "automatic" only after the girls hadreceived orders from Local 525 Secretary-Treasurer Wil-liam Doty. And finally, McDuffy acknowledged that onMay 2, the date of the bump letters, he had been conferringwith Doty on the Colloid members just before Doty gavethe orders to the girls which made the sending of the bumpletters "automatic." In effect, therefore, McDuffy, who wasat the time supposed to be making "arrangements" for thepayment of these deficiencies by the employees, wasinstead responsible for the sending out of the bump letterswhich cost the Charging Parties their jobs.Thus, at no time after April 1971, did Local 525 or itsagent,McDuffy, ever inform these Charging Parties or theother unit employees of the amounts of their deficiencies indues payments, notify any of them as to when suchdeficiencies must be paid or give any of them warning thatthey would become subject to discharge for failure to paysuch deficiencies. Furthermore, McDuffy, having lulled theemployees into the feeling of security that he was making"arrangements" for the payment of such deficiencies, neverdid so. Nor, in fact, did he or Local 525 ever supply thelegally required dues-deduction authorization forms so thatthe unit employees could take advantage of the newlynegotiated dues-deduction clause for making such pay-ments. But in lieu thereof Local 525 with McDuffy's aidand assistance sent out the "bump letters" without anywarning thereof and thereby caused these employees tolose their employment with Colloid. By reason of thesefailures and doublecrosses by Local 525, I find that Local525 thereby failed and refused to fulfill its fiduciary duty todeal fairlywith these unit employees including theCharging Parties in violation of Section 8(b)(1)(A) and (2)of the Act.1oIt is now well established Horn Book law that a unionmember, just like all other individuals, has the right to filecharges with the Board and to enjoy access to the processesof the Board. So, when a union attempts by restraint orcoercion to prevent or hamper that member's access to theBoard or to prevent him from filing charges, evenagainstthat union, with the Board, it violates Section 8(b)(1)(A) oftheAct.11Likewisewhere a union retaliates or takesreprisals against a union member for having filed suchcharges against his union, it also violates Section 8(b)(1)(A)of the Act.Hence there is, and can be, no doubt but that Local 525violated Section 8(b)(1)(A) when its agent, McDuffy, overthe telephone withdrew all union aid and support for thedischargees here because they had filed charges with theBoard against Local 525 and McDuffy. I so find.12MissileLodge946,International Association of Machinist and AerospaceWorkers, AFL-CIO,189 NLRB No. 77, and cases there cited.11CompareCommunicationsWorkers of America, Lodge6306.198NLRB No. 15712 I makethisfindingdespiteMcDuffy'sdenial of thatportion of thoseadmittedtelephoneconversationsbecause thisreprisalwasthe realconsummation of his obvious doublecross of the individuals involved here.Here, as elsewhere,Iwas unableto credit McDuffy forthe same reasons asheretofore noted. 578DECISIONS OF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operation ofAmerican Colloid Company described in section 1, above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that by the aforementioned conductRespondent Local 525 has violated Section 8(b)(2) and(1)(A) of the Act, I shall recommend that it cease anddesist from engaging in such conduct in the future andaffirmatively take such action as will dissipate the effects ofits unfair labor practices.Ishall order Respondent Union to notify AmericanColloid Company, in writing, with a copy to the individu-als hereinafter mentioned, that it withdraws its objectionsto Colloid's employment of John Daley, James F. Owens,William E.Barnes,Lester Johnson, Everett Pierce, CharlesBarbe, and Gerald Broussard and request it to offer eachof them reinstatement to his former, or substantiallyequivalent, job with the restoration of his seniority andother rights and privileges as they existed on the date of thedischarge of each.I shall order Respondent to make John Daley, James F.Owens, William E. Barnes, Lester Johnson, Everett Pierce,Charles Barbe, and Gerald Broussard and each of themwhole for any loss of pay suffered by reason of thediscrimination against him by payment to each a sum ofmoney equal to the amount he would normally haveearned as wages from the date of his discharge to the dateof his reinstatement by American Colloid to his former orsubstantially equivalent job or to the date that RespondentLocal 525 secures him employment substantially equal tothatwhich he formerly had with American ColloidCompany with some other employer, less his netearningsduring this period the loss of earnings shall be computed inthemanner prescribed in F.W.Woolworth Company,90NLRB 289, with interest on the backpay due in accordancewith Board policy set out inIsisPlumbing & Heating Co.,138 NLRB 716.In providing the above alternative remedies of reinstate-ment or employment for the discriminatees here, Irecognize that under date of June 26, 1972, Local 525notifiedAmerican Colloid Company and the individualsinvolved by letter,supra,that it had "no objection toreinstatement"of the discriminatees. The letter alsocontained a disclaimer of any liability. However, inaddition, Local 525 added "and this notice and request isbeing given only because there is no other effective way oflimiting potential liability in cases such as this where thereis conflicting evidence." As between parties such as Local525 and American Colloid Company, who have been in1377 Fed. Supp. 563.14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National LaborRelations Board,the findings,conclusions, recommendations, and recommended Orderherein shall, assuch proven, close collaboration for such a long period oftime, this last quotation can be no more or less than anexample of the famous "a nod or a wink or a code"mentioned in the famous United Mine Workers contemptcase.13 I therefore do not consider the letter to be effectivefor its ostensible purpose. Local 525 chose to illegallysecure the discharge of these discriminatees from employ-ment for its own purposes and thus, in order to restore thestatus quoor close thereto as possible, still owes thesediscriminatees employment or backpay until that employ-ment is secured.CONCLUSIONS OF LAW1.American Colloid Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Chauffeurs,Teamsters and Helpers Local 525,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By causing American Colloid Company to dischargeJohn Daley, James F. Owens, William E. Barnes, LesterJohnson,EverettPierce,CharlesBarbe, and GeraldBroussard for reasons other than their failure to tend toperiodic dues and initiation fees and by failing andrefusing to fulfill its fiduciary duty to deal fairly with theaforementioned employees, Respondent Union violatedSection 8(b)(2) and (1)(A) of the Act.4.By restraining and coercing the above-named em-ployees because they filed charges against RespondentUnion with the National Labor Relations Board, Respon-dent Union violated Section 8(b)(1)(A) of the Act.5.The aforementioned unfair labor practices are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.On the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I hereby issue the following recommended: 14ORDERRespondent Chauffeurs, Teamsters and Helpers Local525, affiliated with International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,Alton,Illinois,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause American ColloidCompany to discriminate against any of its employees inviolation of Section 8(aX3) of the Act.(b) Failing or refusing to fulfill its fidicuary duty to dealfairly with the employees and/or its members.(c) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rightsmaybe affected by an agreement requiring membership inprovided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions, and Order,and all objectionsthereto shall be deemed waived for all purposes. TEAMSTERS,LOCAL 525579a labor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Make whole John Daley, James F. Owens, William E.Barnes,Lester Johnson, Everett Pierce, Charles Barbe, andGerald Broussard for any loss of pay each of them mayhave suffered as a result of the discriminationagainst himin the manner set forth in the section entitled "TheRemedy."(b) Notify American Colloid Company and each of theaforementioned discriminatees, in writing, that it with-draws its objections to the employment of any of theabove-named, and requests American Colloid Company tooffer each of them reinstatement and the restoration of hisfull seniority and other rights and privileges as they existedon March 4, 1972.(c)Notify the above-named individuals, if presentlyserving in the Armed Forces of the United States, of hisright to full reinstatement, upon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Post at its business office and at all other placeswhere notices to members are customarily posted copies ofthe attached notice marked "Appendix." 15 Copies of saidnotice on forms provided by the Regional Director forRegion 14, after being duly signed by the Union'srepresentative and businessagent,MarshallMcDuffy,shall be posted by the Union immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by Respondent Union to insurethat said notices are not altered, defaced, or covered byother material.(e)Forward signed copies of the Appendix to theRegionalDirector for Region 14, for posting by theAmerican Colloid Company at its place of business nearGranite City, Illinois, in places where notices to employeesare customarily posted, if the Employer is willing to do so.(f)Notify the Regional Director for Region 14, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that, unless Respondentnotifies said Regional Director within 20 days from thereceipt hereof, that it will take the action here ordered thatthe Board issue an order directing Respondent Union totake the action here ordered.11 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of theNationalLaborRelations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelationsBoard."